Title: To James Madison from Richard Rush, 3 February 1812
From: Rush, Richard
To: Madison, James


Sir
Washington February 3d. 1812.
While the military nominations are under consideration, I have ventured to think that it would not be unwelcome to the executive to receive, from every source, information in regard to characters in our country who may have pretensions in this line.
Under this impression I took the liberty, a few days ago, to hand to the secretary of war a paper of which the enclosed is a copy.

It is with his permission that I thus take the liberty to enclose the copy to you. I have the honor to be, with the highest respect, your obt. servt.
Richard Rush.
